


Exhibit 10.29

 

AMENDED AND RESTATED ENGINE AND SPARE PARTS SECURITY AGREEMENT

 

This AMENDED AND RESTATED ENGINE AND SPARE PARTS SECURITY AGREEMENT (as amended,
restated, supplemented, or otherwise modified from time to time, this
“Agreement”) is entered into as of December 10, 2010, by and between HAWAIIAN
AIRLINES, INC., a Delaware corporation (“Grantor”) and WELLS FARGO CAPITAL
FINANCE, INC. (formerly known as Wells Fargo Foothill, Inc.), a California
corporation, in its capacity as agent for the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns, if any,
in such capacity, “Agent”), with reference to the following:

 

WHEREAS, HAWAIIAN HOLDINGS, INC., a Delaware corporation, and Grantor are
parties to that certain Amended and Restated Credit Agreement, dated
contemporaneously herewith (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), with the lenders party
thereto as “Lenders” (such Lenders, together with their respective successors
and assigns in such capacity, each, individually, a “Lender” and, collectively,
the “Lenders”), and Agent, pursuant to which the Lender Group has agreed to make
certain financial accommodations available to Grantor from time to time pursuant
to the terms and conditions thereof;

 

WHEREAS, Grantor is a party to that certain Amended and Restated Security
Agreement, dated contemporaneously herewith (as amended, restated, supplemented
or otherwise modified from time to time, the “Security Agreement”), with Agent,
pursuant to which Grantor has granted to Agent, for the benefit of the Lender
Group and the Bank Product Providers, a security interest in substantially all
of its assets; and

 

WHEREAS, Grantor and Agent are parties to that certain Engine and Spare Parts
Security Agreement, dated as of June 2, 2005 (as amended, restated,
supplemented, or otherwise modified from time to time prior to the date hereof,
and as further described in Annex I hereto, the “Original Engine and Spare Parts
Security Agreement”); and

 

WHEREAS, to induce the Lender Group to enter into the Credit Agreement and the
other Loan Documents, to induce the Bank Product Providers to enter into the
Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrower as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements,
Grantor has agreed to (a) supplement the Original Engine and Spare Parts
Security Agreement to include additional Collateral thereunder and to release
certain Collateral therefrom, and to amend, restate and modify, but not
extinguish, release, terminate or discharge, the Original Engine and Spare Parts
Security Agreement, and (b) grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations, as provided herein.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree to amend and restate the
Original Engine and Spare Parts Security Agreement in its entirety as follows:

 

1.     Definitions and Construction.

 

1.1.         Definitions.  Each initially capitalized term used herein and not
defined herein shall have the meaning ascribed to such term in the Credit
Agreement (including Schedule 1.1 thereto).  As used in this Agreement, the
following terms shall have the following definitions:

 

“Additional Engine” has the meaning specified therefor in Section 4.6.

 

“Agent” has the meaning specified therefor in the preamble hereto.

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning specified therefor in the preamble hereto.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Cape Town Treaty” means the Convention on International Interests in Mobile
Equipment, and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, each signed in Cape
Town, South Africa on November 16, 2001, as in effect in the United States, as
may be amended, together with the Regulations and Procedures for the
International Registry issued by the Supervisory Authority for the International
Registry, and all other rules, amendments, supplements, modifications and
revisions thereto.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

“Collateral” means and includes each and all of the following (subject to
Section 2.1(b)):

 

(i)            the Engines;

 

(ii)           the Spare Parts;

 

(iii)          all right, title and interest of Grantor (in its capacity as a
lessor or in a similar capacity) in and to any lease, rental agreement,
interchange agreement, charter agreement, or other agreement relating to use or
possession now or hereafter executed with respect to any Engine or Spare Part,
including, but not limited to, Grantor’s right to receive, either directly or
indirectly, from any party or person, any rents or other payments due under each
such agreement;

 

(iv)          all purchase agreements, support agreements, and bills of sale
with respect to any Engine or Spare Part;

 

(v)           all warranties, indemnities or agreements, express or implied,
regarding title, materials, workmanship, design, specifications, performance,
maintenance or patent infringement or otherwise in respect of any Engine or
Spare Part;

 

(vi)          all repair, maintenance and inventory records, logs, manuals and
all other documents and materials similar thereto (including any such records,
logs, manuals, documents and materials that are in electronic format or are
computer print-outs or storage) at any time maintained, created or used by
Grantor in respect of any Engine or Spare Part (including all records, logs,
documents, airworthiness releases, serviceability tags and other materials
required at any time to be maintained by Grantor pursuant to the Grantor’s
Maintenance Program); and

 

(vii)         all of the proceeds and products, whether tangible or intangible,
of, and any general intangibles (including payment intangibles) related to, any
of the foregoing, including proceeds of insurance (exclusive of liability
insurance) or commercial tort claims covering or relating to any or all of the
foregoing, and any and all accounts, books, chattel paper, deposit accounts,
equipment, general and payment intangibles, inventory, investment related
property, negotiable collateral, supporting obligations, money, or other
tangible or intangible property, in each case resulting from the sale, lease,
license, exchange, collection, or other disposition of any of the foregoing, the
proceeds of any award in condemnation or requisition with respect to any of the
property of Grantor, any rebates or refunds, whether for taxes or otherwise, and
all proceeds of any such proceeds, or any portion thereof or interest therein,
and the proceeds thereof, and all

 

2

--------------------------------------------------------------------------------


 

proceeds of any loss of, damage to, or destruction of the above, whether insured
or not insured, and, to the extent not otherwise included, any indemnity,
warranty, or guaranty payable by reason of loss or damage to, or otherwise with
respect to any of the foregoing Collateral.

 

“Consolidated Text” means the Consolidated Text of Convention of International
Interests in Mobile Equipment and the Protocol to the Convention on
International Interests in Mobile Equipment on matters specific to Aircraft
Equipment signed at Cape Town on November 16, 2001.

 

“Convention” means the Convention on International Interests in Mobile Equipment
signed in Cape Town, South Africa on November 16, 2001, as ratified by the
United States.

 

“Credit Agreement” has the meaning specified therefor in the recitals hereto.

 

“Engines” means and includes each and all of the aircraft engines (as defined in
Section 40102 of the Federal Aviation Act) (including any applicable QEC Kit and
any applicable Shipping Stand) identified on Schedule 1.1(E) annexed hereto, as
such Schedule may be supplemented from time to time by a Supplemental Schedule
thereto.

 

“Event of Default” has the meaning specified therefor in Section 6.

 

“Event of Loss” means (a) the actual, constructive, compromised, arranged or
agreed total loss of any Engines or Spare Parts, (b) the destruction or damage
beyond economic repair of any Engine or Spare Part or any Engine or Spare
Part being rendered unfit for normal use by Grantor for any reason whatsoever
and beyond economic repair, (c) any Engine or Spare Part being condemned,
confiscated or requisitioned for use by any Governmental Authority for more than
30 days, or title thereto being requisitioned or otherwise compulsorily acquired
by any Governmental Authority, (d) any Engine or Spare Part being stolen, seized
or lost for more than 30 days, or (e) the use of any Engine or Spare Part by
Grantor in its normal operations shall have been prohibited by any Governmental
Authority for more than 6 months as a result of any rule, regulation, order or
other action thereof.

 

“Expendables” means those Spare Parts for which no FAA and original equipment
manufacturer authorized refurbishment procedure exists or for which cost of
repair or refurbishment would normally exceed that of replacement.

 

“FAA” shall mean the Federal Aviation Administration of the United States
Department of Transportation and any subdivision or office thereof, and any
successor or replacement administrator, agency or other entity having the same
or similar authority and responsibilities.

 

“FAA Release” has the meaning specified therefor in Section 2.6.

 

“FARs” means the rules and regulations of the FAA, including as set forth in
Title 14 of the Code of Federal Regulations.

 

“Federal Aviation Act” shall mean Title 49 of the United States Code, as amended
from time to time, together with all rules, regulations, procedures, orders,
handbooks, guidelines and interpretations thereunder or related thereto.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Grantor” has the meaning specified therefor in the preamble hereto.

 

3

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” has the meaning specified therefor in the Credit
Agreement.

 

“International Interest” means an “international interest” as defined in the
Cape Town Treaty.

 

“International Registry” means the international registry created pursuant to
the Cape Town Treaty.

 

“Lender Group” has the meaning specified therefor in the Credit Agreement.

 

“Lender” and “Lenders” have the respective meanings specified therefor in the
recitals to this Agreement.

 

“Maintenance Program” means an FAA approved maintenance program for Grantor’s
Engines and Spare Parts in accordance with the applicable manufacturer’s
maintenance planning document and maintenance manuals.

 

“Obligations” has the meaning specified therefor in the Credit Agreement

 

“Protocol” means the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment signed in Cape Town,
South Africa on November 16, 2001, as ratified by the United States.

 

“QEC Kit” means each and all quick engine change kits and all parts thereof now
owned or hereafter acquired by Grantor including the quick engine change kits
and all their parts described in Part B of Schedule 1.1(E) hereto and each
replacement thereof.

 

“Released Collateral” means the Spare Parts maintained at the Spare Parts
Locations described in Schedule 1.1(R) hereto.

 

“Rotables” means those Spare Parts that, in accordance with the FARs and the
original equipment manufacturer’s recommendations, can be repeatedly and
economically restored to a serviceable condition over a period approximating or
exceeding the life of the flight equipment to which they are related.

 

“Secured Obligations” means (a) all Obligations and all of the present and
future obligations of Grantor arising from, or owing under, or pursuant to, this
Agreement, the Credit Agreement, or any of the other Loan Documents, (b) all
Bank Product Obligations, and (c) all other Obligations of Borrower (including,
in the case of each of clauses (a), (b) and (c), reasonable attorneys fees and
expenses and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding).

 

“Security Interest” has the meaning specified therefor in Section 2.1(a).

 

“Shipping Stands” means each and all shipping stands now owned or hereafter
acquired by Grantor including the shipping stands described in Part C of
Schedule 1.1(E) hereto and each replacement thereof.

 

“Spare Parts” means all appliances and all Rotables, Expendables and other spare
parts of whatever nature, whether now owned or hereafter owned by Grantor,
including any replacements, substitutions or renewals therefore, and accessions
thereto, including those Spare Parts of the general type described on and
located at the designated locations described on Schedule 1.1(S) attached
hereto, as such Schedule may be supplemented from time to time by a Supplemental
Schedule thereto.

 

4

--------------------------------------------------------------------------------


 

“Supplemental Schedule” means and includes any supplemental schedule now or
hereafter executed substantially in the form attached hereto as (i) Exhibit A
for the purpose of supplementing Schedule 1.1(S) hereto to include additional
types of spare parts acquired by Grantor or designated locations of Spare Parts,
and (ii) Exhibit B for the purpose of supplementing Schedule 1.1(E) hereto to
include any additional aircraft engine acquired by Grantor.

 

“United States” means United States of America.

 

“Warranties” means the rights of Grantor under any existing or hereinafter
acquired warranty or indemnity, express or implied, regarding title, materials,
workmanship, design, or patent infringement or related matters in respect of the
Spare Parts.

 

1.2.         Terms Defined in the Federal Aviation Act and the Code.  Any terms
used in this Agreement that are defined in Section 40102 of the Federal Aviation
Act shall be construed and defined as set forth in the Federal Aviation Act
unless otherwise defined herein.  Any terms used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein; provided, however, that to the extent that the
Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in
Article 9 of the Code shall govern.  In the event of an apparent conflict
between Section 40102 of the Federal Aviation Act and the Code, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of Section 40102 of the Federal Aviation Act
shall control and govern.

 

1.3.         Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Secured
Obligations shall mean the repayment in full in cash or immediately available
funds (or, (a) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, and (b) in
the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization) of all of the
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Secured Obligations) under Hedge Agreements provided by Hedge Providers) other
than (i) unasserted contingent indemnification Obligations, (ii) any Bank
Product Obligations (other than Hedge Obligations) that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding without
being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid.  Any reference herein to
any Person shall be construed to include such Person’s successors and assigns. 
Any requirement of a writing contained herein or in any other Loan Document
shall be satisfied by the transmission of a Record.

 

5

--------------------------------------------------------------------------------


 

1.4.         Schedules and Exhibits.  All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

 

2.             Creation of Security Interests.

 

2.1.         Grant of Security Interests.

 

(a)         Grantor hereby unconditionally confirms that it has granted,
assigned and pledged, and hereby grants, assigns, and pledges, to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers, a continuing security interest in and Lien upon (hereinafter referred
to as the “Security Interest”) all of Grantor’s right, title, and interest in
and to any and all currently existing and hereafter acquired or arising
Collateral, in order to secure the payment and performance when due of all of
the Secured Obligations.  Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantor to Agent, the other members of
the Lender Group, the Bank Product Providers, or any of them, but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving Grantor.

 

(b)         Anything contained in this Agreement to the contrary
notwithstanding, the term “Collateral”, as used in this Agreement, shall not
include: (i) any rights or interest in any contract, lease, permit, license, or
license agreement described in the definition of Collateral (other than
subclause (iii) thereof) of Grantor if under the terms of such contract, lease,
permit, license, or license agreement, or applicable law or regulation with
respect thereto, the grant of a security interest or lien therein is prohibited
as a matter of law or under such regulation or under the terms of such contract,
lease, permit, license, or license agreement and such prohibition or restriction
has not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained, or (ii) any
aircraft engines or spare parts (and any accessions, fixtures, and attachments
thereto) that are purchased or acquired with proceeds of Permitted Indebtedness
that is secured by a Lien that qualifies as a Permitted Lien under clause (d),
(f) or (v) of the definition of Permitted Lien or, to the extent that such Lien
is a replacement of a Permitted Lien permitted by clause (d), (f) or (v) of the
definition of Permitted Lien in connection with Refinancing Indebtedness of such
Permitted Indebtedness secured by such a Permitted Lien, a Lien that qualifies
as a Permitted Lien under clause (n) of the definition of Permitted Lien, and
the proceeds, substitutions and replacements of such goods (and any accessions,
fixtures, and attachments thereto) in each case, to the extent that the contract
governing such Indebtedness expressly prohibits the grant of a security interest
or lien (other than the security interest or lien securing such Indebtedness) on
such aircraft engines or spare parts (and any accessions, fixtures, and
attachments thereto) and the proceeds, substitutions and replacements of such
goods (and any accessions, fixtures, and attachments thereto) (provided, that,
(A) the foregoing exclusions of clauses (i) and (ii) shall in no way be
construed (1) to apply when such prohibition or restriction is no longer in
effect, (2) to apply to the extent that any described prohibition or restriction
is ineffective or unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of
the Code or other applicable law or regulation, or (3) to apply to the extent
that any consent or waiver has been obtained that would permit Agent’s security
interest or lien to attach thereto notwithstanding the prohibition or
restriction contained in such contract, lease, permit, license, license
agreement, or such contract governing such Indebtedness or under applicable law,
and (B) the foregoing exclusions of clauses (i) and (ii) shall in no way be
construed to limit, impair, or otherwise affect any of Agent’s continuing
security interests in and liens upon any rights or interests of Grantor in or to
(1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, assets, aircraft engines,
spare parts or any other Collateral, (2) any proceeds from the sale, license,
lease, or other dispositions of any such contract, lease, permit, license,
license agreement, assets, aircraft engines, spare parts or any other
Collateral, or (3) any proceeds, substitutions, or replacements of such aircraft
engines or spare parts (and any accessions, fixtures, and attachments thereto),
to the extent not covered, or to the extent permitted if covered, by the
Permitted Lien securing such Indebtedness.

 

6

--------------------------------------------------------------------------------


 

(c)         The Security Interest in the Collateral granted herein shall attach
to all Collateral without further act on the part of Agent, any Lender, or
Grantor.  Except as expressly set forth in this Agreement, the Credit Agreement,
or any other Loan Document, Grantor does not have any authority, express or
implied, to assign, transfer, lease, exchange, pool or otherwise dispose of any
item or portion of the Collateral or interest therein.

 

(d)         Concurrently with the acquisition of any aircraft engine or spare
part (other than any aircraft engine or spare part excluded from the definition
of “Collateral” pursuant to Section 2.1(b)(ii)), Grantor shall execute and
deliver, in form for recordation, all applicable Supplemental Schedules with
respect to such Collateral and, in the case of an Engine that is an Eligible
Spare Engine, obtain manufacturer’s consent, if necessary, to assign the rights
of any Warranties to the Agent.

 

2.2.         Security Instruments; Further Assurances.  Grantor shall perform,
or shall cause to be performed, at its sole expense, upon the request of Agent,
each and all of the following:

 

(a)         record, register and file this Agreement and any Supplemental
Schedule, as well as such notices, financing statements, or other documents or
instruments as may, from time to time, be requested by Agent to fully carry out
the intent of this Agreement, with: (i) the FAA Registry in Oklahoma City,
Oklahoma, United States; and (ii) the location of Grantor as the term “location”
is defined in Section 9-307 of the Code; and (iii) such other Governmental
Authorities as may be determined by Agent to be necessary or advisable in order
to establish, confirm, maintain or perfect the Security Interest and Lien
created hereunder, as a legal, valid, and binding first priority security
interest and Lien upon the Collateral in favor of Agent, including, if
applicable, the filing of International Interests on the International Registry
in accordance with the Cape Town Treaty;

 

(b)         furnish to Agent evidence of every such recordation, registration
and filing; and

 

(c)         execute and deliver or perform, or cause to be executed and
delivered or performed, such further and other instruments or acts as Agent
determines are necessary or required to fully carry out the intent and purpose
of this Agreement or to subject the Collateral to the Security Interest and Lien
created hereunder, including: (i) any and all acts and things which may be
reasonably requested by Agent with respect to complying with or remaining
subject to the FARs, or the laws and regulations of any of the various states or
countries in which any Engines or the Spare Parts are or may fly over, operate
in, or become located in; and (ii) defending the title of Grantor to and the
Security Interest of Agent on the Collateral by means of negotiation and, if
necessary, appropriate legal proceedings, against each and every party claiming
an interest therein contrary or adverse to Grantor’s title to and the Security
Interest of Agent on same.

 

2.3.         Financing Statements.

 

(a)           Grantor authorizes the filing by Agent of financing or
continuation statements, or amendments thereto, and Grantor will execute and
deliver to Agent such other instruments or notices, as Agent may reasonably
request, in order to perfect and preserve the Security Interest granted or
purported to be granted hereby.

 

(b)           Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (i) that reasonably identify the Collateral (within the meaning of
Section 9-108 of the Code) or (ii) that contain any information required by part
5 of Article 9 of the Code for the sufficiency or filing office acceptance. 
Grantor also hereby ratifies any and all such financing statements or amendments
previously filed by Agent in any jurisdiction.

 

(c)           Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection

 

7

--------------------------------------------------------------------------------


 

with this Agreement without the prior written consent of Agent, subject to
Grantor’s rights under Section 9-509(d)(2) of the Code.

 

2.4.         Opinion of Counsel.  Promptly following the execution and delivery
of this Agreement (and, thereafter, promptly following the execution and
delivery of a Supplemental Schedule), Grantor shall furnish an opinion of:
(i) as a requirement in the case of an Eligible Spare Engine or Eligible Spare
Parts, and otherwise as applicable, counsel reasonably satisfactory to the
Agent, in form and substance reasonably satisfactory to the Agent that the
Agent, for the benefit of the Lender Group and the Bank Product Providers, as
the secured party, is entitled to the benefit of Section 1110 of the Bankruptcy
Code in the event of a case with respect to Grantor under Chapter 11 of the
Bankruptcy Code with respect to each Engine and Spare Part that is Collateral
hereunder, and (ii) Daugherty, Fowler, Peregrin, Haught and Jenson Professional
Corporation or other qualified counsel in Oklahoma City, Oklahoma reasonably
acceptable to Agent, in form and substance reasonably satisfactory to Agent,
that (a) this Agreement (or, promptly following the execution and delivery of a
Supplemental Schedule, that this Agreement as supplemented by such Supplemental
Schedule) is in recordable form, (b) this Agreement (or, promptly following the
execution and delivery of a Supplemental Schedule, that this Agreement as
supplemented by such Supplemental Schedule) has been filed for recordation with
the FAA in accordance with the Federal Aviation Act and creates a duly perfected
first priority security interest in favor of the Agent in the portion of the
Collateral for which a security interest can be perfected by such filing with
the FAA in favor of Agent, and no other Liens are of record with the FAA with
respect to the Collateral, and (c) the International Interest granted in each
Engine under this Agreement (or, promptly following the execution and delivery
of a Supplemental Schedule, that this Agreement as supplemented by such
Supplemental Schedule) has been registered as an International Interest with the
International Registry in accordance with the Cape Town Treaty and there is no
other International Interest registered with the International Registry in any
such Engine (or, promptly following the execution and delivery of a Supplemental
Schedule, that this Agreement as supplemented by such Supplemental Schedule)
(and Grantor shall have furnished to Agent a “priority search certificate” from
the International Registry confirming the foregoing), and covering such other
matters as the Agent shall reasonably request.  Promptly after this Agreement
(or such Supplemental Schedule) has been recorded by the FAA, Grantor shall
deliver to Agent an opinion of such counsel, in form and substance reasonably
acceptable to Agent, as to the due recordation thereof by the FAA.

 

2.5.         Agent Appointed Power of Attorney.  Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of Grantor and in the name of Grantor or otherwise, at such time as an Event of
Default has occurred and is continuing under the Credit Agreement, to take any
action and to execute any instrument which Agent may reasonably deem necessary
or advisable to accomplish the purposes of this Agreement, including: (a) to
ask, demand, collect, sue for, recover, compromise, receive and give acquittance
and receipts for moneys due and to become due under or in connection with any
Collateral of Grantor; (b) to receive and open all mail addressed to Grantor and
to notify postal authorities to change the address for the delivery of mail to
Grantor to that of Agent; (c) to receive, indorse, and collect any drafts or
other instruments, documents, negotiable collateral or chattel paper; (d) to
file any claims or take any action or institute any proceedings which Agent may
deem necessary or desirable to enforce the rights of Agent with respect to any
of the Collateral; (e) to repair, alter, or supply goods, if any, necessary to
fulfill in whole or in part the purchase order of any Person obligated to
Grantor; (f) to use any labels, patents, trademarks, trade names, domain names,
industrial designs, copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Collateral and
(g) to make recordations, registrations and other filings and take other actions
with or in respect of the FAA or any other Governmental Authority.  To the
extent permitted by law, Grantor hereby ratifies all that such attorney-in-fact
shall lawfully do or cause to be done by virtue hereof.  This power of attorney
is coupled with an interest and shall be irrevocable until this Agreement is
terminated.

 

2.6.         Release of FAA Mortgage Recordations.  So long as no Overadvance is
outstanding or would result therefrom, upon written notice by Grantor to Agent
of a sale by Grantor of an Engine or a Spare Part that constitutes Collateral
that is expressly permitted under the Credit Agreement, at

 

8

--------------------------------------------------------------------------------


 

Grantor’s expense, Agent will execute and deliver a release of Agent’s Lien and
Security Interest on such Engine or such Spare Part, as applicable, suitable for
recordation with the FAA (an “FAA Release”), in form and substance satisfactory
to Agent, provided that such sale is expressly permitted by the Credit Agreement
or otherwise expressly consented to in writing by Agent in accordance with the
Credit Agreement.  Nothing contained in this Section 2.6 shall relieve Grantor
in any respect of Grantor’s obligation under this Agreement or the Credit
Agreement to remit to Agent proceeds from the sale of Collateral as required by
this Agreement or the Credit Agreement.

 

2.7.         Installation of Spare Parts and Removal of Spare Parts from an
Aircraft or Engine; Installation of Engines.  So long as no Overadvance is
outstanding or would result therefrom, Grantor may, at any time and at its own
cost and expense, incorporate or install in or attach to an aircraft, an
aircraft engine or a flight simulator, any Spare Part that constitutes
Collateral to replace any Spare Part removed from such aircraft, aircraft engine
or flight simulator for any reason whatsoever.  So long as no Overadvance is
outstanding or would result therefrom, Grantor may also from time to time and in
accordance with normal practices in the commercial airline industry, add any
Spare Part that constitutes Collateral to an aircraft, an aircraft engine or a
flight simulator for the purposes of making an addition or modification thereto
without removing a Spare Part from such aircraft, aircraft engine or flight
simulator or may remove a Spare Part from an aircraft, an engine or a flight
simulator without replacing such Spare Part with another Spare Part. 
Immediately upon a Spare Part that constitutes Collateral becoming incorporated
or installed in or attached to such aircraft, aircraft engine or flight
simulator, then to the extent that such incorporation or installation or
attachment is permitted by the Credit Agreement, such Spare Part (including all
warranties, insurances, leases, proceeds, manuals, technical records and other
intangible rights with respect thereto) so incorporated or installed in or
attached to such aircraft, aircraft engine or flight simulator shall, without
further act, cease to be part of the Collateral and shall not be subject to this
Agreement, shall be released from and no longer be subject to the Security
Interest hereof and the Security Interest hereof shall cease to be attached to
such Spare Part (including all warranties, insurances, leases, proceeds,
manuals, technical records and other intangible rights with respect thereto). 
Any Spare Part removed from an aircraft, an aircraft engine or a flight
simulator shall without further act, immediately become a Spare Part and subject
to this Agreement and the Security Interest hereof shall, and shall be deemed
to, attach to such removed Spare Part unless such Spare Part is excluded from
the Collateral pursuant to Section 2.1(b)(ii); provided that such Spare
Part shall not be deemed an Eligible Spare Part unless and until such Spare
Part satisfies all criteria of the definition of “Eligible Spare Parts” set
forth in the Credit Agreement.  Grantor may make Permitted Airframe
Installations.

 

2.8.         Release.  The Agent hereby releases and terminates its security
interest granted under the Original Engine and Spare Parts Security Agreement
solely with respect to the Spare Parts at the Spare Parts Locations listed on
Schedule 1.1(R) hereto.

 

3.             REPRESENTATIONS AND WARRANTIES.

 

Grantor hereby represents and warrants to Agent, for the benefit of the Lender
Group, which representations and warranties shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

 

3.1.         Title to Collateral.  As of the date hereof, Schedule 1.1(S) lists
all spare parts in which Grantor has an interest as to which a “conveyance” (as
defined in 14 C.F.R. § 49.17 or any successor or

 

9

--------------------------------------------------------------------------------


 

similar regulation) is eligible for recording with the FAA pursuant to 14 C.F.R.
§§ 49.51 and 49.52 or any successor or similar regulation.  Grantor owns and
will own legally and beneficially all right, title and interest in and to the
Collateral, and holds and will hold good and marketable title to, the Engines
and Spare Parts, free of all Liens (other than (x) Permitted Eligible Collateral
Liens, in the case of Collateral at any time designated as Eligible Spare Parts
or Eligible Spare Engines or (y) Permitted Liens, in the case of other
Collateral, Engines, or Spare Parts).

 

3.2.         Perfected First Priority Security Interest.  Upon the filing and
recordation of this Agreement (and, if applicable, any Supplemental Schedule)
with the FAA and, in the case of an Engine, filing International Interests on
the International Registry in accordance with the Cape Town Treaty, Agent shall
have a first priority perfected security interest in that portion of the
Collateral in which perfection is governed by the Federal Aviation Act, the FARs
and the Convention (as applicable) (other than (x) Permitted Eligible Collateral
Liens, in the case of Collateral designated as Eligible Spare Parts or Eligible
Spare Engines or (y) Permitted Liens, in the case of other Collateral, Engines,
or Spare Parts).  Grantor further represents and warrants that, other than the
filing of a financing statement in the State of organization of Grantor and the
recordation of this Agreement (and, if applicable, any Supplemental Schedule)
with the FAA and, in the case of an Engine, filing International Interests on
the International Registry in accordance with the Cape Town Treaty, the
execution, delivery, and performance by Grantor of this Agreement, and the
creation and perfection of the Security Interest in favor of Agent hereunder
against Grantor and all other Persons, do not and will not require any
registration, recordation or other filing with, or consent, or approval of, or
notice to, or other action with or by, any Governmental Authority.

 

3.3.       Compliance.  With respect to Spare Parts, Grantor makes the
representations and warranties which are set forth in Section 4.30 of the Credit
Agreement.  With respect to Engines, Grantor makes the representations and
warranties which are set forth in Section 4.31 of the Credit Agreement.  With
respect to Engines, Grantor hereby represents and warrants that (a) each Engine
is of good and merchantable quality, free from material defects (except for
repairable damage that will be repaired in the ordinary course of Grantor’s
business), serviceable in accordance with Grantor’s Maintenance Program in good
operating condition (ordinary wear and tear excepted) and ready for immediate
use or operation in accordance with Grantor’s Maintenance Program and has all
serviceability tags applicable thereto and all related applicable back to birth
records and all other documents required by Grantor’s Maintenance Program;
(b) Grantor possesses all necessary certificates, permits, rights,
authorizations, concessions, and consents which are material to the maintenance,
installation, operation, use or sale of each Engine, and (c) Grantor maintains
all Engines, and the books and records with respect thereto, in material
compliance with the requirements of applicable law.

 

3.4.       Engines.                Except as specifically described on Schedule
1.1(E), each Engine is an aircraft engine having at least 550 rated takeoff
horsepower or its equivalent and is a jet propulsion engine having at least 1750
pounds of thrust or the equivalent of such thrust.  Grantor maintains all of its
Engines, and the books and records with respect thereto, in material compliance
with the requirements of applicable law.

 

3.5.       Spare Parts.  Schedule 1.1(S) contains a true and complete list of
the locations of all of the Spare Parts owned by Grantor that are located in the
United States as of each date that this representation and warranty is given. 
Grantor maintains all of its Spare Parts, and the books and records with respect
thereto, in material compliance with the requirements of applicable law.

 

3.6.        Section 1110 of the Bankruptcy Code.  With respect to the Engines
and Spare Parts that constitute Collateral first placed into service after
October 22, 1994, Agent is entitled to the benefits of Section 1110 of the
Bankruptcy Code in connection with the exercise of its remedies under this
Agreement in respect of all such Engines with Spare Parts constituting an
“aircraft engine,” “propeller,” “appliance” or “spare part” as such terms are
defined in Section 40102 of the Federal Aviation Act.  Except as specifically
designated in Schedule 1.1(E) or Schedule 1.1(S) hereto, all Engines and Spare
Parts that constitute Collateral were first placed in service after October 22,
1994.

 

10

--------------------------------------------------------------------------------

 

 

4.             COVENANTS.

 

Until each and all of the Secured Obligations have been paid in full and fully
performed, Grantor hereby covenants and agrees as follows:

 

4.1.         Compliance with Laws.  Grantor shall neither use the Collateral,
nor permit the Collateral to be used, in any material respect, for any unlawful
purpose or contrary to any applicable statute, law, ordinance or regulation
relating to the registration, use, operation or control of the Collateral. 
Grantor shall comply with the requirements of Section 5.8 of the Credit
Agreement.

 

4.2.         Maintenance and Repair.

 

(a)           During the effectiveness of this Agreement, Grantor shall, at its
sole expense, do or cause to be done each and all of the following:

 

(i)            maintain and keep the Engines and Spare Parts in as good
operating condition and repair as such Engines and Spare Parts are on the date
of this Agreement (ordinary wear and tear excepted and, other than with respect
to Eligible Spare Parts, ordinary course damage and economic obsolescence
excepted); and

 

(ii)           maintain and keep the Engines and any Spare Parts in good order
and repair and airworthy and serviceable condition in accordance with the
requirements of each of the manufacturers’ manuals, mandatory service bulletins,
each of the manufacturers’ nonmandatory service bulletins which relate to
airworthiness, Grantor’s Maintenance Program, and otherwise as necessary, so as
to keep such Engines and Spare Parts in such condition as they were when
subjected to this Agreement (ordinary wear and tear excepted and, other than
with respect to Eligible Spare Parts, ordinary course damage and economic
obsolescence excepted);  and

 

(iii)          without limiting the foregoing, cause to be performed, in respect
of all Engines and Spare Parts, all applicable mandatory airworthiness
directives, FARs, and manufacturers’ service bulletins relating to
airworthiness, the compliance date of which shall occur during the term of this
Agreement.

 

(b)           Grantor shall be responsible for all required inspections of all
Engines and all Spare Parts in accordance with all applicable FAA and other
governmental requirements.

 

(c)           All inspections, maintenance, modifications, repairs and overhauls
of the Engines and the Spare Parts shall be performed by personnel authorized by
the FAA to perform such services, and in conformance with 14 C.F.R. § 49.43 or
any successor or similar regulation.

 

(d)           If any aircraft component, appliance, accessory, instrument,
equipment or part of any Engine or any Spare Part that constitutes Collateral
shall reach such a condition as to require overhaul, repair or replacement, for
any cause whatever, in order to comply with the standards or maintenance and
other provisions set forth in this Agreement, Grantor shall:

 

(i)            install on such Engine or Spare Part, as applicable, such items
of the same type in temporary replacement of those then installed on the Engine
or such Spare Part, pending overhaul or repair of the unsatisfactory item;
provided, however, that (A) such replacement items must be in such a condition
as to be permissible for use upon the Engine or such Spare Part in accordance
with the standards for maintenance and other provisions set forth in this
Agreement, and (B) Grantor must, at all times, retain unencumbered title to any
and all items temporarily removed except for the Security Interest of Agent and
Permitted Liens; or

 

11

--------------------------------------------------------------------------------


 

(ii)           install on such Engine or Spare Part such items of the same type
in permanent replacement of those then installed on such Engine or Spare Part;
provided, however, that (A) such replacement items, if the item itself, or if
the Engine or Spare Part to which it relates, is described in any Borrowing Base
Certificate, must be new or be fully overhauled in accordance with the
requirements of the Loan Documents with “zero time” of operation since the
completion of such overhaul, and, in all cases, in such condition as to be
permissible for use upon such Engine or Spare Part in accordance with the
standards for maintenance and other provisions set forth in this Agreement, and
(B) Grantor must first comply with each of the requirements of
Section 4.2(e) hereof.

 

(e)           In the event that during the effectiveness of this Agreement,
Grantor shall be required or permitted to install upon any Collateral
constituting an Engine or Spare Part any components, appliances, accessories,
instruments, aircraft engines, equipment or spare parts, in permanent
replacement of those then installed on such Collateral constituting an Engine or
Spare Part, Grantor may do so provided that, in addition to any other
requirements provided for in this Agreement:

 

(i)            Agent is not divested of its first priority Security Interest in
any item removed from the Collateral constituting an Engine or Spare Part as a
result thereof and (other than Permitted Liens) no such removed item shall be or
become subject to the Lien, security interest or claim of any person except
Agent; and

 

(ii)           Every installed item shall continue to be subject to the Security
Interest and Lien of Agent, and each of the provisions of this Agreement, and
each such item shall remain so encumbered and so subject.

 

(f)            In the event that any component, appliance, accessory,
instrument, equipment or part installed upon the Engines or the Spare Part, is
not in substitution for or in replacement of an existing item, such additional
item shall be considered as an accession to such Engines or Spare Part, as the
case may be.

 

(g)           All Engines and Spare Parts shall (i) have been manufactured in
accordance with 14 C.F.R. § 21.305 or any successor or similar regulation, and
(ii) be new (except for Rotables which have been overhauled as provided in the
Loan Documents with full traceability or are in the process of overhaul).  All
Engines and Eligible Spare Parts, at all times have all serviceability tags with
full traceability (including back-to-back records if not new) applicable thereto
and all other related documents required by Grantor’s Maintenance Program.

 

4.3.         Insurance.

 

(a)           Grantor shall comply with all insurance requirements set forth in
the Credit Agreement and, upon the acquisition of any Engines after the date
hereof that constitute Collateral, those additional reasonable insurance
requirements deemed appropriate by Agent.

 

(b)           Grantor shall not use or permit the Collateral to be used in any
manner or for any purpose excepted from or contrary to the requirements of any
insurance policy or policies required to be carried and maintained under the
Credit Agreement or other Loan Documents or for any purpose excepted or exempted
from or contrary to such insurance policies, nor do any other act or permit
anything to be done which could reasonably be expected to invalidate or limit
any such insurance policy or policies.

 

4.4.         Taxes.  Grantor shall cause all assessments and taxes (other than
assessments or taxes in de minimis amounts or as otherwise permitted under
Section 5.5 of the Credit Agreement) due or payable by, or imposed, levied, or
assessed against any of the Collateral to be paid in full, before delinquency or
before the expiration of any extension period, except to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest.

 

12

--------------------------------------------------------------------------------


 

4.5.         Registration.  Grantor is and shall continue to be an air carrier
certificated under Section 44705 of the Federal Aviation Act and has and shall
maintain in full force and effect an air carrier operating certificate issued
pursuant to Chapter 447 of the Federal Aviation Act to operate aircraft capable
of carrying 10 or more individuals or 6,000 pounds or more of cargo and an air
carrier operating certificate under Part 121 of the FARS.

 

4.6.         Additional Engines. So long as no Event of Default shall have
occurred and be continuing, Grantor shall have the right at its option at any
time, on at least 30 days’ prior notice to the Agent, to subject to the Security
Interest and Lien of this Agreement additional Engines as Collateral, and if an
Event of Loss shall have occurred with respect to an Engine, shall within 60
days of the occurrence of such Event of Loss and on at least five (5) Business
Days’ prior notice to the Agent shall subject to the Security Interest and Lien
created by this Agreement, an additional Engine as Collateral for such Engine
that suffered such Event of Loss, and in each case is not then installed on an
Airframe (an “Additional Engine”). In such event, immediately upon the
effectiveness thereof on the date set forth in such notice and without further
act, the Additional Engine shall be subjected to the Security Interest and Lien
created by this Agreement free and clear of all Liens (other than Permitted
Eligible Collateral Liens in the case of Eligible Spare Engines and Permitted
Liens in the case of all other Engines), and there shall have been registered
with the International Registry a sale to the Grantor of such Additional Engine
and the International Interest for the benefit of the Agent under this Agreement
and the Supplemental Schedule. Upon the addition of an Additional Engine, the
following conditions shall be satisfied at Grantor’s sole cost and expense and
the parties agree to cooperate with Grantor to the extent necessary to enable it
to timely satisfy such conditions:

 

(i)            the following documents shall be duly authorized, executed and
delivered by the respective party or parties thereto, and an executed
counterpart of each shall be delivered to the Agent:

 

(A)          a Supplemental Schedule covering the Additional Engine, which shall
have been duly filed for recordation with the FAA and made of record with the
International Registry;

 

(B)           such Uniform Commercial Code financing statements as are deemed
necessary or desirable by counsel for the Lender Group to protect the Agent’s
interests in the Additional Engine;

 

(C)           an Officer’s Certificate of Grantor certifying that (i) in the
case of a voluntary replacement only, no Event of Default shall have occurred
and be continuing and (ii) (x) in the case of a voluntary replacement, the
Additional Engine has at least the same number of hours or cycles (whichever is
applicable) of operation on such Additional Engine remaining until the next
scheduled life limited part replacement as the Engine it replaces, assuming such
Engine had been maintained in the condition required hereunder; or (y) in the
case of a mandatory replacement, Grantor has not discriminated in its selection
of the Additional Engine;

 

(D)          an opinion of Daugherty Fowler Peregrin Haught and Jenson
Professional Corporation or other qualified counsel in Oklahoma City, Oklahoma
reasonably acceptable to agent, with a supporting priority search certificate,
as to the registrations with the International Registry referred to above and
the absence of other registrations with the International Registry and the due
recordation of the Supplemental Schedule and all other documents or instruments
with the FAA, the International Registry, or other registrar or agency, which is
necessary to perfect and protect the rights of the Agent in the Additional
Engine;

 

13

--------------------------------------------------------------------------------


 

(E)           to the extent that an engine warranty in respect of such
Additional Engine is available to Grantor, an engine warranty assignment in
favor of Grantor covering such Additional Engine and, in the case of an Engine
that is an Eligible Spare Engine, a manufacturer’s consent, if necessary, to
assign the rights of any Warranties to the Agent; and

 

(F)           evidence that the insurance requirements of Section 4.3 with
respect to an Engine are satisfied and that the insurance covering such
Additional Engine shall be of the type usually carried by Grantor with respect
to similar engines, and covering risks of the kind customarily insured against
by Grantor; and

 

(ii)           Grantor shall furnish (or cause to be furnished to) the Agent,
for the benefit of the Lender Group and the Bank Product Providers, with an
opinion, reasonably satisfactory in form and substance to the Agent, of
Grantor’s counsel to the effect that (x) such documents reasonably requested by
the Agent or the Lenders are sufficient to subject such Additional Engine to the
Lien of this Security Agreement and, (y) as a requirement if the Additional
Engine is to be an Eligible Spare Engine and otherwise as applicable, the Agent
is entitled to the benefits of Section 1110 with respect to such Additional
Engine to the same extent as with respect to the replaced Engine immediately
preceding such replacement.

 

Upon satisfaction of all conditions to such substitution, (x) the Agent shall,
at the expense of Grantor, execute and deliver to Grantor such documents and
instruments as Grantor shall reasonably request to release any replaced Engine
from the Lien of this Agreement (and Agent shall discharge or consent to the
discharge of the registration of the International Interest in such replaced
Engine vested in Agent pursuant to this Agreement), and (y) Grantor shall be
entitled to receive all insurance proceeds and proceeds in respect of any Event
of Loss giving rise to such replacement to the extent not previously applied to
the purchase price of the Additional Engine.

 

4.7.         Event of Loss.  Grantor hereby assumes and shall bear the entire
risk of any Event of Loss or other loss, theft, destruction of or damage to all
or any part of any Engine or Spare Part.  Grantor shall promptly notify Agent in
writing of any Event of Loss or of any damage to or loss, theft or destruction
of any Collateral which does not constitute such an Event of Loss but having a
cost of repair or replacement of in excess of $1,000,000 which notice shall
include the cost of repair in the event of damage to such Collateral.  Grantor
shall promptly cause any such damage or destruction to be repaired in accordance
with the FARs and the manufacturer recommendations.

 

4.8.         Indemnification.

 

(a)           Grantor agrees to be liable for, pay for  and indemnify, defend
and hold harmless, on demand, Agent, each other member of the Lender Group, each
Bank Product Provider, and each of their successors and assigns and each of any
of their officers, directors, shareholders, partners, members, employees, agents
and other representatives (each an “indemnitee”) from and against any and all
claims, proceedings, lawsuits, losses, liabilities, obligations, damages
judgments, fees, penalties or fines (whether criminal or civil), reasonable
costs and expenses (including reasonable attorneys fees and including reasonable
attorneys fees incurred to enforce this Agreement, including this indemnity) of
any kind or nature whatsoever, including if arising or resulting from strict
liability or any negligence on the part of any indemnitee, incurred or suffered
by any indemnitee and arising out of or resulting from Agent’s rights herein or
in the Collateral or the manufacture, ownership, repair, maintenance, overhaul,
refurbishment, modification, leasing, storage, condition, design, infringement,
use, purchase, sale, leasing, pooling, exchange, operation or possession by
Grantor or any other Person of any Collateral or any aircraft or aircraft engine
in which any Collateral is installed or used, except claims, losses or
liabilities resulting from the gross negligence or willful misconduct of the
party seeking indemnification as determined by a final non-appealable order of a
court of competent jurisdiction.  This provision shall survive the termination
of this Agreement and the Credit Agreement and the repayment of the Secured
Obligations.

 

14

--------------------------------------------------------------------------------


 

(b)           Grantor shall, upon demand, pay to Agent (or Agent, may charge to
the Loan Account) all the Lender Group Expenses which Agent may incur in
connection with (i) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (ii) the exercise or enforcement of any of the rights of Agent
hereunder or (iii) the failure by Grantor to perform or observe any of the
provisions hereof.

 

4.9.         Location of the Engines and Spare Parts; Records; Dispositions. 
Except as otherwise permitted by the Credit Agreement, Grantor shall maintain
all Spare Parts at only the locations specified in Schedule 1.1(S) hereto, and
shall otherwise comply with Section 5.21 of the Credit Agreement.

 

4.10.       Section 1110.  With respect to Engines and Spare Parts that
constitute Collateral first placed into service after October 22, 1994 and
otherwise to the fullest extent available under applicable law, Grantor
acknowledges and agrees that the Security Interest created in favor of Agent
under this Agreement entitles Agent, for the benefit of the Lender Group, to all
of the benefits of Section 1110 of the Bankruptcy Code with respect to all such
Engines and Spare Parts constituting an “aircraft engine,” “propeller,”
“appliance” or “spare engine,” as such terms are defined in Section 40102 of the
Federal Aviation Act.  Grantor will take such further actions, including the
execution and delivery of such additional agreements and other documents
(including a legal opinion as set forth in Section 2.4) as may, in the
reasonable opinion of Agent, be advisable to provide Agent with the benefits of
Section 1110 of the Bankruptcy Code.  Grantor shall ensure that except as
otherwise disclosed on Schedule 1.1(E) or Schedule 1.1(S) hereto, all Engines
and Spare Parts that constitute Collateral shall have been first placed in
service after October 22, 1994.

 

4.11.       Recognition of Rights Agreement.

 

Grantor shall obtain from each owner, lessor,  mortgagee, conditional vendor,
secured party or other holder of an interest in any airframe on which an Engine
that constitutes Collateral is installed a “Recognition of Rights Agreement” in
a form and substance reasonably acceptable to Agent, or the applicable lease,
mortgage, conditional sale agreement, security agreement or other instrument
shall contain an effective agreement in favor of Agent with respect to each such
Engine, reasonably acceptable to Agent, to the effect of such Recognition of
Rights Agreement.

 

5.             FURTHER ASSURANCES.  Grantor, at its own cost and expense, shall
take all such actions as the Agent or any Lender from time to time may request
in its reasonable discretion, so as to ensure that the Agent has or obtains the
fullest benefit, protection, and advantages under the Cape Town Treaty.  The
parties hereto agree with respect to such matters, as follows:

 

5.1          In this Agreement, the Convention and the Protocol shall be read
and interpreted together as a single instrument as required by Article 6(1) of
the Convention.  In this Section 5, the following expressions have the
respective meanings set forth in Article 1 of the Consolidated Text:

 

(a)           aircraft engines,

 

(b)           airframe,

 

(c)           creditor,

 

(d)           international interest or International Interest,

 

(e)           prospective international interest,

 

(f)            registry authority,

 

15

--------------------------------------------------------------------------------


 

(g)           security agreement,

 

(h)           State of registry.

 

5.2          Grantor and the Agent, as secured party, agree that:

 

(a)           the International Interest of the Agent, as secured party, as a
creditor and chargee under a security agreement, in each of the Engines, shall
promptly following the execution and delivery of this Agreement (and,
thereafter, promptly following the execution and delivery of a Supplemental
Schedule) cause to be registered, with the consent of Grantor, as grantor, and
of the Agent, as secured party, as  an International Interest under the
Convention and Protocol in each of the Engines and each such registration may be
amended or extended prior to its expiry by the Agent, as secured party, alone,
consent of Grantor being deemed given hereby;

 

(b)           for the purposes of Article 17(1) of the Consolidated Text each of
the events which constitutes an Event of Default is an event that constitutes a
default or otherwise gives rise to the rights and remedies specified in Articles
12 to 15 and 20 of the Consolidated Text;

 

(c)           the Agent, as secured party, shall have the remedies referred to
in Articles 15(1) and 20(1) of the Consolidated Text;

 

(d)           for the purposes of Article 54 of the Consolidated Text and other
provisions of the Cape Town Treaty which relate back to such Article, the courts
sitting in the County of New York, New York or in Dublin, Ireland shall have
exclusive jurisdiction in respect of any claims brought under the Convention
and/or Protocol in accordance with the provisions of Section 10 of this
Agreement;

 

(e)           the Agent may exercise, in addition to the remedies under the Loan
Documents, any other right or remedy which may be available to it as secured
party under Applicable Law or under the Cape Town Treaty, including, without
limitation, all rights and remedies under Chapter III of the Convention and
Chapter II of the Protocol.  Grantor expressly agrees to permit Agent to obtain
from any applicable court, pending final determination of any claim resulting
from an Event of Default hereunder, speedy relief in the form of any of the
orders specified in Article 13 of the Convention and Article X of the Protocol
as Agent shall determine in its sole and absolute discretion, subject to any
procedural requirements prescribed by Applicable Laws.

 

(f)            Grantor shall cooperate with the Agent, as secured party, at the
Grantor’s expense with respect to effecting registration pursuant to the
Convention and the Protocol of any agreement related to the ranking of priority
between the various International Interests and/or the interests of Grantor, as
grantor, the Agent, as secured party, save that the Lien of the Agent ranks
prior to all other interests.

 

5.3          Except to the extent expressly provided herein, any terms of this
Agreement or the other Loan Documents which expressly incorporate any provisions
of the Cape Town Treaty shall prevail in the case of any conflict with any other
provision contained herein.  Each of the parties hereto acknowledges and agrees
that for purposes of the Cape Town Treaty (to the extent applicable hereto)
separate rights may exist with respect to airframes and the Engines.

 

5.4          Grantor hereby consents to the exercise by the Agent of the
remedies granted herein and in the other Loan Documents and in the Cape Town
Treaty (in accordance with the terms of the Cape Town Treaty).  Grantor
acknowledges and agrees that the Agent may exercise such of the remedies as set
forth in Section 7 or in the other Loan Documents as it shall determine in its
sole discretion and none of the remedies as set forth in Section 7 or in the
other Loan Documents is manifestly unreasonable.  To the extent permitted by
Applicable Law, Grantor and the Agent hereby agree that paragraph 2 of
Article 13 of the Cape

 

16

--------------------------------------------------------------------------------


 

Town Treaty shall not apply to this Agreement or to the exercise of any remedy
by the Agent under this Agreement or in the other Loan Documents or under the
Cape Town Treaty.

 

5.5          With respect to any lease of an Engine permitted hereunder, if any,
Grantor shall transfer to Agent or its designee the right to discharge the
registration and/or assignment of all International Interests in respect of any
such relevant lease or associated rights which is or could be registered on the
International Registry.

 

6.             EVENTS OF DEFAULT.

 

The occurrence of an Event of Default (as defined in the Credit Agreement) shall
each constitute an “Event of Default” under this Agreement.

 

7.             AGENT’S RIGHTS AND REMEDIES.  Upon the occurrence, and during the
continuation, of an Event of Default:

 

7.1.       Rights and Remedies.

 

(a)             Agent may, and, at the instruction of the Required Lenders,
shall, exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it at law or in equity, all the rights and remedies of a secured
party on default under the Code or any other applicable law.  Without limiting
the generality of the foregoing, Grantor expressly agrees that, in any such
event, Agent without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantor to,
and Grantor hereby agrees that it will at its own expense and upon request of
Agent forthwith, assemble all or part of the Collateral as directed by Agent and
make it available to Agent at one or more locations requested by Agent, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable.  Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days notice to Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification and specifically such notice
shall constitute a reasonable “authenticated notification of disposition” within
the meaning of Section 9-611 of the Code.  Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.  Grantor agrees that
the internet shall constitute a “place” for purposes of Section 9-610(b) of the
Code.  Grantor agrees that any sale of Collateral to a licensor pursuant to the
terms of a license agreement between such licensor and Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.

 

(b)           Agent may, in its sole and absolute discretion, from time to time,
at the expense of Grantor, make all such expenditures for the payment of taxes,
insurance, storage and other expenses related to the Collateral and for
remarketing, maintenance, modifications, refurbishments, repairs, replacements,
alterations, additions and improvements to and of the Collateral, as it may deem
proper.  In each such case, Agent shall have the right to maintain, use,
operate, store, lease, control or manage the Collateral and to exercise all
rights and powers of Grantor relating to the Collateral in connection therewith,
as Agent shall deem appropriate, including the right to enter into any and all
such agreements with respect to the maintenance, modification, refurbishment,
insurance, use, operation, storage, leasing, control, management or disposition
of the Collateral or any part thereof as Agent may determine; and Agent shall be
entitled to collect and receive directly all tolls, rents, revenues, issues,
income, products and profits of the Collateral and every

 

17

--------------------------------------------------------------------------------


 

part thereof.  Grantor shall pay on demand, and any such tolls, rents, revenues,
issues, income, products and profits may be applied to pay, all expenses
incurred by Agent in connection with the foregoing and any and all other
expenses of possession, use, operation, storage, leasing, control, management or
disposition of the Collateral, and of all maintenance, modification,
refurbishment, repairs, replacements, alterations, additions and improvements,
and all payments which Agent may be required or may elect, to make, if any, for
Taxes, insurance, storage or other charges assessed against or otherwise imposed
upon the exercise of any rights under any of the Loan Documents or the
Collateral or any part thereof (including the employment of agents for the
remarketing of the Collateral for sale or lease, and appraisers, technicians,
engineers and accountants to examine, inspect and make reports upon the
properties and books and records of Grantor), and all other payments which Agent
or any Lender may be required or authorized to make under any provision of this
Agreement, as well as just and reasonable compensation for the services of
Agent, and of all Persons engaged or employed by Agent.

 

(c)           Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, Grantor’s intellectual property,
including but not limited to, any labels, patents, trademarks, trade names,
uniform resource locators, domain names, industrial designs, copyrights, and
advertising matter, whether owned by Grantor or with respect to which Grantor
has rights under license, sublicense, or other agreements (including any
intellectual property license) as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and any of Grantor’s
rights under all licenses and all franchise agreements shall, to the extent
permitted thereunder or by applicable law, inure to the benefit of Agent on a
non-exclusive basis and solely in aid of Agent’s security interest in the
Collateral or the liquidation or other disposition thereof.

 

(d)           Any cash held by Agent as Collateral and all cash proceeds
received by Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Credit Agreement.  In the
event the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, Grantor shall remain liable for any such deficiency.

 

(e)           Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing Agent shall have the right to an immediate writ of
possession.  If an Event of Default shall occur and be continuing, Agent shall
have the right to seek, and, at the instruction of the Required Lenders shall
seek, the appointment of a receiver for the Collateral.

 

7.2.         Remedies Cumulative.  Each right, power, and remedy of Agent, any
other member of the Lender Group, or any Bank Product Provider as provided for
in this Agreement, in the other Loan Documents or in any Bank Product Agreement
now or hereafter existing at law or in equity or by statute or otherwise shall
be cumulative and concurrent and shall be in addition to every other right,
power, or remedy provided for in this Agreement, the other Loan Documents and
the Bank Product Agreements now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.

 

7.3.         Marshaling. Agent  shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising.  To
the extent that it lawfully may, Grantor hereby agrees that it will not invoke
any law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of Agent’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Secured Obligations
or

 

18

--------------------------------------------------------------------------------


 

under which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Grantor hereby irrevocably waives the benefits
of all such laws.

 

8.             WAIVERS; LIABILITY.

 

8.1.         Demand; Protest; etc.  To the extent permitted by law, Grantor
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees at any time held by Agent on which
Grantor may in any way be liable.

 

8.2.         Agent’s Liability for Collateral.  So long as Agent complies with
its obligations, if any, under the Code, Agent shall not in any way or manner be
liable or responsible for:  (a) the safekeeping of the Collateral; (b) any loss
or damage thereto occurring or arising in any manner or fashion from any cause;
(c) any diminution in the value thereof; or (d) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, except in the
case of each of clauses (a), (b), (c) and (d) above, for any liability resulting
from the gross negligence or willful misconduct of Agent as finally determined
by a court of competent jurisdiction.  All risk of loss, damage, or destruction
of the Collateral shall be borne by Grantor.  The powers conferred on Agent
hereunder are solely to protect its interests in the Collateral and shall not
impose on it any duty to exercise such powers.  Except as provided in the Code,
Agent shall not have any duty with respect to the Collateral or any
responsibility for taking any necessary steps to preserve rights against prior
parties or any other Persons with respect to any Collateral.

 

9.             NOTICES.

 

All notices and other communications hereunder to Agent shall be in writing and
shall be mailed, sent or delivered in accordance with the Credit Agreement and
all notices and other communications hereunder to Grantor shall be in writing
and shall be mailed, sent or delivered in care of Parent in accordance with the
Credit Agreement.

 

10.          GOVERNING LAW.

 

THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

11.          CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE.

 

THIS AGREEMENT HAS BEEN DELIVERED IN THE STATE OF NEW YORK.  THE PARTIES AGREE
THAT, EXCEPT AS OTHERWISE PROVIDED IN SECTION 5.2(D), ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS,
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. 
AGENT AND GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR

 

19

--------------------------------------------------------------------------------


 

TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 11 OR SECTION 5.2(D).

 

GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. 
GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

12.          WAIVER OF JURY TRIAL, ETC.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND GRANTOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  AGENT AND GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

13.          GENERAL PROVISIONS.

 

13.1.       Effectiveness.  This Agreement shall be binding and deemed effective
when executed by Grantor and accepted and executed by Agent.

 

13.2.       Continuing Security Interest; Assignments under Credit Agreement. 
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in accordance with the provisions of the Credit Agreement (including
Section 1.4 thereof) and the Commitments have expired or have been terminated,
(b) be binding upon Grantor, and its successors and assigns; provided, however,
that Grantor may not assign this Agreement or any rights or duties hereunder
without prior written consent of Agent and Lenders and any prohibited assignment
shall be absolutely void, and (c) inure to the benefit of, and be enforceable
by, Agent, and its successors, transferees and assigns.  Grantor consents to any
change in the identity of the Agent on the International Registry occasioned by
any assignment by Agent, and if required by the International Registry to
reflect such change, will provide its consent thereto.  Without limiting the
generality of the foregoing clause (c), any Lender may, in accordance with the
provisions of the Credit Agreement, assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise.  No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by Grantor to Agent nor any additional Advances
or other loans made by any Lender to Borrower, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to Grantor by Agent,
nor any other act of the Lender Group shall release Grantor from any obligation
hereunder, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement.  Agent shall not by any
act,

 

20

--------------------------------------------------------------------------------

 

 

delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth.  A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.

 

13.3.     Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Agent, Lenders, or
Grantor, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

 

13.4.     Severability of Provisions.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

13.5.     Entire Agreement; Amendments.  This Agreement, together with the other
Loan Documents, reflects the entire understanding of the parties with respect to
the transactions contemplated hereby and shall not be contradicted or qualified
by any other agreement, oral or written, before the date hereof.  Neither this
Agreement nor any provision hereof may be modified, amended or waived except by
the written agreement of the parties to this Agreement.  The foregoing
notwithstanding, Agent may re-execute this Agreement, modify, amend or
supplement the Schedules hereto or execute a supplemental Security Agreement, as
provided herein, and the terms of any such modification, amendment, supplement
or supplemental Security Agreement shall be deemed to be incorporated herein by
this reference.

 

13.6.     Security Interest Absolute.  To the maximum extent permitted by law,
all rights of Agent, all Security Interests hereunder, and all obligations of
Grantor hereunder, shall be absolute and unconditional, irrespective of:

 

(a)           any lack of validity or enforceability of any of the Secured
Obligations or any other agreement or instrument relating thereto, including any
of the Loan Documents, any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations or any other
amendment or waiver of or any consent to any departure from any of the Loan
Documents or any other agreement or instrument relating thereto;

 

(b)           any exchange, release, or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to departure from any Loan
Document; or

 

(c)           any other circumstances that might otherwise constitute a defense
available to, or a discharge of, Grantor.

 

13.7.     Counterparts; Telefacsimile Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.

 

13.8.     Termination; Release.  Subject to Section 13.9, when the Secured
Obligations have been indefeasibly paid and performed in full in accordance with
Section 1.3 and the Commitments shall have

 

21

--------------------------------------------------------------------------------


 

expired or been irrevocably terminated, this Agreement shall terminate and all
rights in the Collateral shall revert to Grantor.  Agent, at the request and
sole expense of Grantor, will promptly execute and deliver to Grantor the
necessary instruments (including Uniform Commercial Code termination statements
and consents to the discharge of the Agent’s International Interests in the
Engines) acknowledging the termination of this Agreement, and will duly assign,
transfer and deliver to Grantor, without recourse, representation or warranty of
any kind whatsoever, such of the Collateral as may be in possession of Agent and
has not theretofore been disposed of, applied or released.

 

13.9.     Reinstatement; Certain Payments.  If any claim is ever made upon Agent
or any Lender for repayment or recovery of any amount or amounts received by
Agent or such Lender in payment or on account of any of the Secured Obligations,
Agent or such Lender shall give prompt notice of such claim to, as applicable,
Agent, Lender and Grantor, and if Agent or such Lender repays all or part of
such amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over Agent or such Lender or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by Agent or such Lender with any such claimant, then and in such event
Grantor agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to Agent or such Lender hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by Agent
or such Lender.

 

13.10.   Security Agreement; Credit Agreement.

 

(a)           The provisions of this Agreement are supplemental to the
provisions of the Security Agreement.  In the event of a direct conflict between
the provisions of this Agreement and the Engine and Spare Parts provisions of
the Security Agreement, it is the intention of the parties thereto that such
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Agreement shall control.

 

(b)           The provisions of this Agreement are supplemental to the
provisions of the Credit Agreement.  In the event of a direct conflict between
the provisions of this Agreement and the Engine and Spare Parts provisions of
the Credit Agreement, it is the intention of the parties thereto that such
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreement shall control.

 

13.11.   Agent.  Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Agent” shall be a reference to
Agent, for the benefit of each member of the Lender Group and each Bank Product
Provider.

 

13.12.   Agent May Perform.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, Agent (or its designee) (a) may proceed to perform any and all of the
obligations of Grantor contained in any contract, lease, or other agreement
constituting or evidencing the Collateral and exercise any and all rights of
Grantor therein contained as fully as Grantor itself could, and (b) shall have
the right to use Grantor’s rights under any intellectual property licenses, to
the extent permitted thereunder, in connection with the enforcement of Agent’s
rights hereunder, including the right to prepare for sale and sell any and all
Collateral now or hereafter owned by Grantor and now or hereafter covered by
such licenses.

 

22

--------------------------------------------------------------------------------


 

(b)           If an Event of Default has occurred and is continuing and if
Grantor fails to perform any agreement contained herein, Agent may itself
perform, or cause performance of, such agreement, and the reasonable expenses of
Agent incurred in connection therewith shall be payable by Grantor.

 

13.13.   Miscellaneous.

 

(a)           This Agreement is a Loan Document.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by facsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.  The foregoing shall apply to each other Loan Document mutatis
mutandis.  The parties recognize that the FAA currently requires original
signatures on all documents submitted for filing with the FAA and each party
agrees to provide an original executed counterpart of this Agreement to be filed
with the FAA.

 

(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.  Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.

 

(c)           Headings and numbers have been set forth herein for convenience
only.  Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.

 

(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

13.14.   Registrations with the International Registry.  Agent and Grantor agree
that the Engines shall be considered an “aircraft object” under the Cape Town
Treaty regardless of whether or not they are installed on an airframe as of the
date of this Agreement.  Grantor consents to the registration with the
International Registry of the International Interests granted under this
Agreement (or any Supplemental Schedule), and covenants and agrees that it will
take all such action reasonably requested by Agent in order to make any
applicable registrations with the International Registry, including becoming a
registered user entity with the International Registry and providing consents to
any registration as may be contemplated by this Agreement.

 

13.15.   Amendment and Restated; No Novation.

 

(a)           This Agreement amends, restates, supersedes, and replaces in its
entirety the Original Engine and Spare Parts Security Agreement.  The security
interests granted by Grantor to any of Agent or the Lender Group or the Bank
Product Providers in the Collateral under the Original Engine and Spare Parts
Security Agreement continue without interruption under this Agreement to secure
the Secured Obligations and such security interests are hereby reaffirmed,
ratified and confirmed in all respects.

 

(b)           Nothing herein contained shall be construed as a substitution,
novation, discharge or release of the obligations or liabilities outstanding
under the Original Engine and Spare Parts Security Agreement, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith.  Nothing expressed or implied in this Agreement shall be
construed as a release or other

 

23

--------------------------------------------------------------------------------


 

discharge of Grantor from any of its obligations or liabilities under the
Original Engine and Spare Parts Security Agreement, except as expressly modified
hereby or by instruments executed concurrently herewith.  Grantor hereby
confirms and agrees that on and after the date hereof all references in any Loan
Document to “the Engine and Spare Parts Security Agreement,” “thereto,”
“thereof,” “thereunder” or words of like import referring to the Original Engine
and Spare Parts Security Agreement shall be a reference to the Original Engine
and Spare Parts Security Agreement as amended and restated by this Agreement.

 

[signature pages follow]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

GRANTOR:

 

HAWAIIAN AIRLINES, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Peter R. Ingram

 

Name:

Peter R. Ingram

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED ENGINE AND SPARE PARTS SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGENT:

 

WELLS FARGO CAPITAL FINANCE, INC.,
a California corporation

 

 

 

 

 

 

 

By:

/s/ Amelie Yehros

 

Name:

Amelie Yehros

 

Title:

SVP

 

[SIGNATURE PAGE TO AMENDED AND RESTATED ENGINE AND SPARE PARTS SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL SCHEDULE

 

SUPPLEMENTAL SCHEDULE NO.    , dated as of                       , 20    (this
“Supplemental Schedule”), by
                                                        (“Grantor”) in favor of
and WELLS FARGO CAPITAL FINANCE, INC., a California corporation, in its capacity
as agent for the Lender Group and Bank Product Providers (in such capacity,
together with its successors, if any, in such capacity, “Agent”).

 

Grantor has heretofore executed that certain Amended and Restated Engine and
Spare Parts Security Agreement in favor of Agent, dated as of December 10, 2010
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Engine and Spare Parts Security Agreement”), recorded with the Federal
Aviation Administration on                          , 20    with Conveyance
No.              .  The Engine and Spare Parts Security Agreement contemplates
the execution and delivery from time to time of Supplemental Schedules to
Schedule 1.1(S) of the Engine and Spare Parts Security Agreement by Grantor in
favor of Agent thereto for the purpose of subjecting to the Lien of the Engine
and Spare Parts Security Agreement additional Spare Parts.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Engine and Spare Parts Security Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Grantor hereby agrees as follows:

 

(a)           Grantor hereby confirms that the location(s) identified in clause
(b) below are locations at which Grantor intends to maintain Spare Parts, and
Schedule 1.1(S) of the Engine and Spare Parts Security Agreement is hereby
amended to add thereto, such locations.

 

(b)           Grantor hereby grants to Agent, for the benefit of each member of
the Lender Group and each Bank Product Provider, to secure the Secured
Obligations, a continuing first priority Security Interest in and Lien upon, and
Schedule 1.1(S) of the Engine and Spare Parts Security Agreement is hereby
amended to add thereto, the following Spare Parts:

 

Spare Part Types

 

Spare Part Locations

 

(c)           This Supplemental Schedule and its terms are hereby incorporated
by reference into the Engine and Spare Parts Security Agreement.

 

(d)           By executing and delivering this Supplemental Schedule, Grantor
hereby represents and warrants to Agent as follows:

 

(i)            Except as otherwise permitted by the Credit Agreement, all Spare
Parts that constitute Collateral are and will be maintained by Grantor only at
the locations listed on Schedule 1.1(S), as supplemented hereby.

 

(ii)           Schedule 1.1(S) of the Engine and Spare Parts Security Agreement,
as supplemented, is attached hereto as Appendix A and Grantor hereby represents
and warrants that Appendix A contains a true and complete list of the locations
of all of the Spare Parts owned by Grantor that are located in the United States
as of date hereof.

 

1

--------------------------------------------------------------------------------


 

(d)           This Supplemental Schedule may be executed by one or more of the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.  Delivery of an executed counterpart of this Supplemental Schedule by
facsimile or by other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Supplemental
Schedule.  Any party delivering an executed counterpart of this Supplemental
Schedule by facsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Supplemental Schedule but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Supplemental Schedule.

 

(e)           THE VALIDITY OF THIS SUPPLEMENTAL SCHEDULE, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS SUPPLEMENTAL SCHEDULE SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY
OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH PARTY
HERETO WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS CLAUSE (e).

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS SUPPLEMENTAL SCHEDULE OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY HERETO
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS SUPPLEMENTAL SCHEDULE MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

[signature pages follow]

 

2

--------------------------------------------------------------------------------


 

 

HAWAIIAN AIRLINES, INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

Revised Schedule 1.1(S)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUPPLEMENTAL SCHEDULE

 

SUPPLEMENTAL SCHEDULE NO.                           , dated as of
                           , 20    (this “Supplemental Schedule”), by
                                                   (“Grantor”) in favor of and
WELLS FARGO CAPITAL FINANCE, INC., a California corporation, in its capacity as
agent for the Lender Group and the Bank Product Providers (in such capacity,
together with its successors, if any, in such capacity, “Agent”).

 

Grantor has heretofore executed that certain Amended and Restated Engine and
Spare Parts Security Agreement in favor of Agent, dated as of December 10, 2010
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Engine and Spare Parts Security Agreement”), recorded with the Federal
Aviation Administration on                        , 20    with Conveyance
No.                   .  The Engine and Spare Parts Security Agreement
contemplates the execution and delivery from time to time of Supplemental
Schedules to Schedule 1.1(E) of the Engine and Spare Parts Security Agreement by
Grantor in favor of Agent thereto for the purpose of subjecting to the Lien of
the Engine and Spare Parts Security Agreement additional Engines.

 

Grantor and Agent agree that the Engines, as described and defined below, shall
be considered an “aircraft object” under the Cape Town Treaty regardless of
whether or not they are installed on an airframe as of the date of this
Supplemental Schedule, and this Supplemental Schedule creates a present
“international interest” in and to the Engines from Grantor to Agent as of the
date of this Supplemental Schedule.  For the avoidance of doubt, if any of the
Engines which are installed on an airframe as of the date of this Supplemental
Schedule, are subsequently removed from said airframe, this Supplemental
Schedule shall be deemed to have created an “international interest” in and to
such Engines from Grantor to Agent under the Cape Town Treaty effective as of
the date of this Supplemental Schedule.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Engine and Spare Parts Security Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Grantor hereby agrees as follows:

 

(a)           Grantor hereby grants to Agent, for the benefit of each member of
the Lender Group and each Bank Product Provider, to secure the Secured
Obligations, a continuing first priority Security Interest in and Lien upon, and
Schedule 1.1(E) of the Security Agreement is hereby amended to add thereto, the
following Engines:

 

[Engine Manufacturer

 

Engine Manufacturer’s
Serial No.

 

Engine
Model No.

 

Engine
Location]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)           This Supplemental Schedule and its terms are hereby incorporated
by reference into the Security Agreement.

 

(c)           By executing and delivering this Supplemental Schedule, Grantor
hereby represents and warrants to Agent that the Engines are aircraft engines
that have at least 550 or more rated takeoff horsepower or its equivalent.

 

--------------------------------------------------------------------------------


 

(c)           This Supplemental Schedule may be executed by one or more of the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.  Delivery of an executed counterpart of this Supplemental Schedule by
facsimile or by other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Supplemental
Schedule.  Any party delivering an executed counterpart of this Supplemental
Schedule by facsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Supplemental Schedule but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Supplemental Schedule.

 

(e)           THE VALIDITY OF THIS SUPPLEMENTAL SCHEDULE, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS SUPPLEMENTAL SCHEDULE SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY
OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH PARTY
HERETO WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS CLAUSE (e).

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS SUPPLEMENTAL SCHEDULE OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY HERETO
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS SUPPLEMENTAL SCHEDULE MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

[signature pages follow]

 

2

--------------------------------------------------------------------------------


 

 

HAWAIIAN AIRLINES, INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------

 
